Citation Nr: 1218053	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  07-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2010 and August 2011, the Board remanded this claim for further evidentiary development, to include a VA examination of the left knee and obtaining private treatment records pertaining to the left knee.  The requested development was completed and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action. 

Review of the Veteran's electronic claims folder in the Virtual VA paperless claims processing system did not reveal any information or evidence pertinent to the present appeal.  

Following the Board's August 2011 denial of service connection for diabetes mellitus and hyperparathyroidism, claimed as due to herbicide exposure, the Veteran has submitted additional evidence pertaining to his claimed herbicide exposure during service.  Accordingly, it appears the Veteran may wish to reopen his claims for service connection for those conditions.  However, the issues have not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran's left knee disorder did not clearly and unmistakably preexist service

3.  A chronic knee disorder such as arthritis of the left knee was not present in service or for many years thereafter, and there is no competent evidence linking the Veteran's current left knee disorder to any incident of service. 


CONCLUSION OF LAW

A left knee disorder was not incurred or aggravated during active military service or service-connected disability; and left knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1111, 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011), redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-adjudication letter dated in April 2006, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2006 letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, private treatment records, records from the Social Security Administration (SSA), and lay statements.

In accordance with the Board's May 2010 remand directives, the Veteran was afforded a VA examination pertaining to his claimed left knee disability in October 2010.  The Board finds that the examination is adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and considered the full documented and reported history of the disability on appeal.  

The Board acknowledges that in June 2010, the Veteran submitted a VA Form 21-4142 pertaining to private treatment records for three separate medical providers on the same VA Form 21-4142 for treatment of skin and back conditions.  The Veteran was requested to re-submit such information on separate VA forms 21-4142 for each medical provider.  Similarly, in August 2011, the Veteran was requested to submit information and authorization necessary to enable VA to obtain private treatment records pertaining to the disability on appeal.  To date, the Veteran has not responded to such requests.  Regarding the records referred to in the June 2010 request, the Veteran has not asserted that such records pertain to treatment of the claimed left knee disorder on appeal.  As such, the Board finds that such records, if obtained, would have no bearing in the current appeal.  Regarding the August 2011 request pertaining to relevant treatment of the left knee disability on appeal, the Board observes that VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board observes that VA has made reasonable efforts to obtain all relevant information and evidence pertaining to the claimed left knee disorder on appeal.  

As discussed above, the VCAA provisions have been considered and met.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument and in presenting for examination.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis 

The Veteran contends that he is entitled to service connection for a left knee disorder that preexisted and was aggravated by military service.  He reportedly dislocated his patella at 15 years of age whereby his left knee was casted for a number of weeks followed by strength exercises.  Thereafter, the Veteran asserts that his left knee became progressively unstable during the 2 years that he was stationed in Jacksonville, Florida following boot camp and A school.  He reportedly received treatment for his left knee from his great uncle, a retired orthopedic physician, who was living in St. Petersburg, Florida during that time.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

The Board has reviewed all the evidence in the Veteran's paper and electronic claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Here, the Veteran's service treatment records show that he reported a past "dislocation of the patella (knee cap)" on his September 1966 report of medical history for purposes of enlistment.  Nevertheless, he explicitly denied any history of "trick" or locked knee, arthritis, or bone, joint, or other deformity.  The September 1966 report of medical examination revealed normal clinical evaluation of the lower extremities.  Significantly, the only defect listed was the Veteran being 15 pounds overweight which was not disqualifying in light of his physical status.  In November 1968, the Veteran sought medical treatment for a right foot injury and a subsequent left ankle sprain sustained while playing basketball.  An April 1971 separation examination again revealed normal clinical evaluation of the lower extremities.  There were no defects or diagnosis noted pertaining to the left knee.  

Post-service private records show that arthroscopy of the left knee was recommended following an October 1995 x-ray examination that revealed normal joint space alignment with spurring of the patella and patella femoral arthrosis.  In September 1997, the Veteran reported "a long history of left knee pain" with patellar dislocation surgically treated in 1974 and continued complaints of worsening pain.  X-rays of the left knee revealed patella femoral arthritis.  In November 1997, the Veteran complained of "long standing left knee pain" secondary to a left knee injury "a number of years ago."  His past medical history included of dislocation of the left patella with surgical treatment in 1974.  In November 1997, the Veteran underwent arthroscopic debridement, open lateral release and tibial tubercle transfer with internal screw fixation.  Pathological findings from the debrided tissue included mild chronic synovitis and scant fragments of degenerative and regenerative hyaline cartilage.  In March 1999, x-ray findings of the left knee included moderately severe changes of patellofemoral arthritis.  A November 2000 private treatment note showed a past medical history of previous patellar tendon repair on the left, left tib-fib fracture and a left knee injury.  

In his March 2006 claim for service connection, the Veteran indicated that his left knee disorder began in 1973.

In a July 2006 statement, the Veteran reported initial dislocation of his left knee in 1962.  He allegedly reported slight instability of the left knee upon enlistment, and upon separation in 1971, instability of the left knee was reportedly worse.  He stated that by 1975, his left knee was so unstable that surgical treatment was required.  In 1997, a second surgical procedure was necessary.  The Veteran stated that his left knee disorder may be due to his hypoparathyroidism which he was reportedly told could result in deterioration of his bones.  

In his September 2006 Notice of Disagreement, the Veteran indicated that he first dislocated his left knee at age 15 which was treated by his great uncle.  The Veteran reported that during service, allegedly due to fear of a medical discharge, he had non-military treatment of his left knee by his uncle which included use of a knee brace, reportedly due to instability.  The uncle reportedly stated that his left knee disorder would eventually require surgical treatment.  He asserted his belief that a preexisting left knee disorder had worsened during service.  

In February 2007, the Veteran asserted that all of his health problems are secondary to his hyperparathyroidism and type II diabetes mellitus.  

In April 2010, the Veteran's representative requested that the non-military medical records of treatment of the left knee during service be obtained.  

In accordance with the Board's May 2010 remand, the Veteran's Social Security records were obtained.  The records received contained a June 2001 application for disability pension whereby the Veteran reported that his left knee pain began in 1976.  In addition, a February 2001 Independent Medical Examination for Workman's Compensation noted a previous claim for benefits pertaining to the left knee in 1976 when the Veteran underwent an arthrotomy performed by Dr. Levan.  In what appears to be an undated self-report of surgical history, the Veteran wrote "1977 or 1978 left knee torn ligament (workers comp)."  

In a June 2010 statement, the Veteran indicated that following a left knee injury at 15 years old, his uncle placed him in a cast for 8 weeks, and thereafter, instructed him on strength exercises.  Such treatment reportedly worked okay and he never went to another doctor.  He said that while stationed in Jacksonville, Florida during service, he often would visit his uncle due to complaints that his left knee was bothersome.  His uncle reportedly gave him a knee brace for use while playing basketball and bowling.  Nevertheless, his left knee reportedly became more unstable throughout service.  At times the left knee would be fine and at times it would pop with the slightest twist.  Following his April 1971 discharge from active service, during the course of his employment, his left knee reportedly "popped" when he turned direction which resulted in surgical treatment in Cincinnati, Ohio.  

Also in accordance with the May 2010 remand, the Veteran underwent a VA examination of his left knee in July 2010.  The claims folder and medical records were reviewed.  The Veteran reported that his left knee disorder began in 1962 and medical treatment included casting.  Since then, his left knee had always been unstable but with use of a knee brace during service it was fine and no additional injury was sustained.  Following discharge, the Veteran reported re-injury of the left knee due to instability when a tendon was injured upon turning to his right.  The Veteran reportedly underwent a second surgery in 1996 due to recurrent pain.  Following physical examination of the left knee, review of the medical record, and consideration of the Veteran's reported history of his current left knee disability, the examiner diagnosed patellofemoral syndrome of the left knee and he opined that it is less likely than not caused by or a result of his military service.  The examiner observed that the service treatment records did not show any injury or treatment of the left knee so it was his opinion that the Veteran's left knee disorder was not aggravated by active service.  

In August 2011, the Board again remanded this claim for obtainment of authorization necessary to enable VA to obtain any private treatment records pertaining to the Veteran's initial left knee surgery in the 1970s.  To date, the Veteran has not provided VA with the requested information and authorization necessary to obtain such records.  

Following review, the Board finds that a left knee disorder did not clearly and unmistakably preexist military service and the Veteran is presumed to have been in sound condition upon enlistment.  Indeed, although the Veteran reported prior dislocation of his patella/knee cap on a report of medical history for purposes of enlistment in September 1966, he explicitly denied current or past history of any symptoms pertaining to the left knee.  Physical examination and clinical evaluation of the lower extremities by a medical physician at that time did not reveal any abnormalities of the left knee.  In a June 2010 statement, the Veteran explicitly denied symptoms of treatment pertaining to this left knee following casting and strength exercises at age 15.  He did not enter service until nearly 4 years later.  

In addition, in June 2001, the Veteran stated that left knee pain began in 1976, approximately 5 years following discharge.  In his March 2006 claim for service connection, the Veteran stated that his left knee disorder began in 1973, approximately 2 years following discharge.  Accordingly, because there is no evidence that the alleged patellar dislocation of the Veteran's left knee prior to service resulted in any lasting, persistent, recurrent, or chronic left knee disability or defect, and given that examination of the lower extremities was normal upon enlistment with notation that the Veteran being overweight was non-disqualifying given his physical status, the Board finds that a left knee disorder did not clearly and unmistakably preexist military service.  Thus, the Veteran is was in sound condition upon enlistment regarding his claimed left knee disorder.  

Nevertheless, the Board must evaluate whether the Veteran is entitled to service connection for a left knee disorder on a direct basis or whether he is entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With the exception of the Veteran's own lay statements, there is no evidence that a left knee disorder was present during service or until at least a few years thereafter.  In this case, there is no credible evidence of treatment, complaints, findings, or diagnosis pertaining to the left knee during service and the Veteran's left lower extremity was found to be normal on separation.  

Significantly, neither the Veteran nor his representative has presented or identified any competent medical opinion that, in fact, supports the claim.  Moreover, there is no objective evidence that arthritis of the left knee was manifested within one year of service.  

The Board acknowledges the Veteran's lay statements suggesting the presence of a left knee disorder prior to and during service and continuity of symptomatology since service.  The Board acknowledges that the Veteran is competent to report increasing left knee pain during service and continuing to date.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Veteran's reports, however, are not supported by the evidence of record and are entitled to no probative weight.  

Regarding the Veteran's reports of receiving non-military medical treatment for his left knee during service due to fear of being medically discharged, the Board observes that the Veteran's service treatment records do show treatment for orthopedic complaints of a right foot injury for which he was placed on crutches and a sprained right ankle sustained while playing basketball.  Indeed, it seems unlikely that a left knee disorder, if present at that time, would be unmentioned or unnoticed given that the Veteran was only able to bear weight on his left lower extremity for at least 2 weeks while on crutches.  Moreover, there was no notation or indication that a left knee brace was present at that time.  Finally, the Board notes that the Veteran has been unresponsive to VA's request for authorization necessary to obtain medical records pertaining to surgical treatment of his left knee in the 1970s.  

Regarding the Veteran's assertion that a left knee disorder was present during service, in a June 2001 Medical Application for Disability Pension, the Veteran stated that left knee pain started in 1976, 5 years following separation.  The Veteran's March 2006 claim for service connection states that his left knee disorder began in 1973, two years following separation.  In addition, in his Social Security records he reported having a post service knee injury which resulted in a worker's compensation claim.  The Board has noted that in a July 2006 statement, the Veteran stated that he reported instability of his left knee upon enlistment which progressively became worse during service and resulted in surgical treatment in 1975.  However, the Veteran's report of medical history explicitly denied any symptoms pertaining to his left knee upon enlistment and there is no evidence of complaints, findings, or diagnosis pertaining to the left knee during service.  

In light of the inconsistencies outlined above, in conjunction with the absence of objective medical evidence corroborating the Veteran's assertions, the Board finds the Veteran's lay statements suggesting the presence of a left knee disorder prior to and during service and continuity of symptomatology since service to be not credible.  

Finally, the Board acknowledges the Veteran's contention that his current left knee disorder may be related to his diabetes mellitus and hyperparathyroidism.  However, service connection for such conditions was denied by the Board in May 2010 and service connection is not currently in effect for any other disability.  Thus, there is no basis for a grant of service connection on a secondary basis.  

Under these circumstances, the Board finds that the claim for service connection for a left knee disorder is not warranted under any theory of entitlement and must be denied.  In reaching the conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as no competent and probative evidence that supports the claim for service connection that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a left knee disorder is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


